Citation Nr: 1518085	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-43 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to the service-connected disease or injury.

3. Entitlement to service connection for a dental disorder for compensation and treatment purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO. 

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing held at the Board's Office in Washington, DC; a transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that during service he had elevated glucose levels which were the precursor to or initial manifestation of his current diabetes mellitus. The Board notes that the Veteran submitted copies of service treatment records that showed the following glucose levels: 92 (February 1999), 122 (January 2000), 114 (January 2002), 128 (March 2003), 100 (October 2003), 111 (December 2003). While the Veteran was afforded VA examination in April 2008 which confirmed a diagnosis of diabetes mellitus, an opinion as to likely etiology of his diabetes was not offered. Given the inadequacy of the examination, an addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The claim of entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to the service-connected disease or injury is inextricably intertwined with the claim of entitlement to service connection for diabetes mellitus.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on this claim must be delayed. 

Regarding his claim for entitlement to service connection for a dental disorder for compensation purposes, the Board notes that the service treatment records reflect that the Veteran sustained fracture to tooth number 9 during his period of service. He asserts that he has current residual dental disability related thereto. To date, the Veteran has not been afforded a VA examination that addresses diagnosis or etiology of his claimed dental disorder. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his claimed diabetes mellitus. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the claimed diabetes mellitus had onset during service as a result of disease or injury incurred therein (i.e., were elevated glucose levels in service a precursor to or initial manifestation of his current diabetes mellitus?). 

The examiner must provide a complete rationale for all the findings and opinions.  

2. Schedule the Veteran for a VA examination to evaluate his complaints of dental disability. The entire records must be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. 

The VA examiner must determine whether the Veteran currently has any dental condition which is manifested by loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region. If this is the case, then please indicate whether it is at least as likely as not (50 percent or greater probability) that the diagnosed dental condition is etiologically related to an incident of the Veteran's service, including the incident December 1980 where he fractured tooth #9 (see documentation in service records).

Provided there is no indication of a dental disability manifested by bone or soft tissue loss (or for that matter, one such condition that is service-related), then the examiner must indicate whether the Veteran at least as likely as not has any current dental disability otherwise attributable to the identified incident of dental trauma during military service (including but not limited to subsequent lost or damaged teeth).



The examination report must include a complete rationale for all opinions and conclusions reached.

3. After completing this indicated development, all of the claims remaining on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


